Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00136-CV
____________
 
JOSEPH RODRIGUEZ, Appellant
 
V.
 
FISHER BICYCLE CORP., KING CYCLE GROUP, INC. &
SRAM CORP., Appellees
 

 
On Appeal from the 234th District Court 
Harris County,
Texas
Trial Court Cause
No. 2005-63960A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 13, 2006.  On April 5, 2007, this
court ordered the parties to mediate the case.  On June 8, 2007, appellant=s counsel advised this court that the
case had settled.  On July 18, 2007, appellant filed a motion to dismiss the
appeal because all issues between the parties have settled.   See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
 




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
26, 2007.
Panel consists of Chief Justice Hedges and Justices Hudson and Guzman.